This appeal involves a deficiency in income and profits taxes for 1919 in the amount of $552.89. It arises on account of the disallowance by the Commissioner of a deduction of $2,251.99 claimed as. depreciation on machinery, type, presses, and buildings owned by the taxpayer. The Commissioner contended at the hearing that the method by which the taxpayer handled its accounts gave it one deduction of $2,257.99 for exhaustion, wear and tear of its assets, and that the further allowance of that amount would result in a duplication.
BINDINGS OE PACT.
The taxpayer is a South Dakota corporation with its principal office at Pierre. It was engaged in the business of printing and publishing and conducted a motion-picture theatre. It had the largest printing plant in South Dakota. Its buildings occupied 75 by 165 feet for the main printing department besides other buildings which were rented. It owned machinery, type, presses, and buildings of a total value in excess of $83,000.
DECISION.
The determination of the Commissioner is approved.